Exhibit 10.4
 
ADDENDUM TO THE
NORTH PENN AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 
THIS ADDENDUM (this “Addendum”) to the AMENDED AND RESTATED SUPPLEMENTAL
EXECUTIVE RETIREMENT AGREEMENT by and among Frederick L. Hickman (the
“Executive”) and North Penn Bank (“Bank”), dated March 23, 2010
(the  “Agreement”), is made by and among the Executive, Bank and Norwood
Financial Corp. (“Norwood“) as of December 14, 2010 (“Effective Date”).
 
WHEREAS, Executive is currently employed by Bank as President and Chief
Executive Officer, and is experienced in certain phases of the business of Bank;
and
 
WHEREAS, the parties desire to set forth certain modifications to the Agreement
as set forth in this Addendum prior to execution of the Agreement and Plan of
Merger
by and between Norwood, Wayne Bank, North Penn Bancorp, Inc. (“Bancorp”) and
Bank (the “Merger Agreement”), with this Addendum to be effective as of the
Effective Date.


WHEREAS, the parties desire to set forth certain modifications to the Agreement
as set forth in this Addendum prior to execution of the Merger Agreement, with
this Addendum to be effective as of the Effective Date.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound do hereby
agree, that in exchange for the good and valuable consideration to be paid by
Norwood and Bank, this Addendum by and among Bank, Norwood and Executive, is
hereby made, as follows:
 
 
1.
Elimination of Change in Control Benefit.



Effective as of the Effective Date, Section 2.5 of the Agreement shall be null
and void and without effect.  This amendment shall not alter Executive’s right
to benefits under any other provision of the Agreement.  However, if Executive
remains employed until the closing of the merger and receives a payment under
Section 5 of the employment agreement between him, Bank and Bancorp, Executive
shall be entitled to receive the Voluntary Early Termination Benefit under
Section 2.2 of the Agreement and shall not be entitled to the Involuntary
Early  Termination Benefit under Section 2.3 of the Agreement.



 
2.
Termination of the Merger Agreement.



In the event that the Merger Agreement is terminated by the parties prior to the
consumation of the merger between Norwood and Bancorp, then this Addendum shall
automatically terminate as of the date of such termination of the Merger
Agreement, and thereafter this Addendum will be of no further force and effect.


IN WITNESS WHEREOF, the parties have executed this Addendum to the Agreement as
of the date first written above.

 
 

--------------------------------------------------------------------------------

 


/s/ Bridget A. Orue
 
/s/ Frederick L. Hickman
Witness
 
Frederick L. Hickman, Executive
         
NORTH PENN BANK
       
ATTEST:
 
By:
/s/ Thomas A. Byrne
       
/s/ Bridget A. Orue
     
Asst. Secretary
                 
NORWOOD FINANCIAL CORP.
       
ATTEST:
 
By:
/s/ Lewis J. Critelli
       
/s/ Edward C. Kasper
     
Secretary
     


 
2

--------------------------------------------------------------------------------

 
 